Hely, J.
The plaintiffs deposition was taken on October 23, 1991. The next day, October 24, 1991, the parties entered a settlement agreement, and ajudgment eventually entered based on the settlement agreement.
In support of their emergency motion for relief from judgment, the defendants have presented substantial newly discovered evidence that the plaintiff made intentionally false statements of fact in his deposition and in the verified complaint. Strong public policy reasons ordinarily weigh in favor of strict enforcement of a settlement agreement. A settlement agreement would ordinarily operate as a waiver of any claims that prior statements of an opposing party were false. Nevertheless, the evidence of fraud and misrepresentation by the plaintiff in his deposition the day before the settlement agreement is in this case substantial enough to warrant a setting aside of the judgment. The Court cannot countenance the plaintiffs obtaining of a favorable monetary damages settlement in the face of such substantial evidence of his intentionally false statements under oath at his deposition.
The defendants’ emergency motion for relief from judgment is allowed under Mass.R.Civ.P. 60(b)(3), the judgment is set aside, and the case is to be restored to the list of active trial cases in the C Session of Middlesex Superior Court.